         Case 1:19-cv-01459-LAP Document 95 Filed 02/09/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE
COMMISSION,

                   Plaintiff,                 No. 19-CV-1459 (LAP)

          -against-                                    ORDER

JOSHUA SASON, et al.,

                   Defendants.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     Counsel shall provide the Court with the details of Izak

Zirk de Maison’s incarceration, including the name and address

of the institution where he is being held, his inmate number,

the name of the Warden, etc., so that the Court can request that

he be made available for an in-person deposition.

SO ORDERED.

Dated:    February 9, 2021
          New York, New York


                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
